UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1022


CBX TECHNOLOGIES, INC.,

                Plaintiff - Appellant,

          v.

GCC    TECHNOLOGIES,      LLC,   f/k/a     Government   Contract
Consultants, LP,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:10-cv-02112-JKB)


Submitted:   June 21, 2013                   Decided:   July 16, 2013


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Christopher Belcher, Oxon Hill, Maryland, for Appellant.
Keith Leon Baker, BARTON, BAKER, THOMAS & TOLLE, LLP, McLean,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            CBX   Technologies,     Incorporated      (“CBX”)      appeals    the

district court’s orders granting GCC Technologies, LLC (“GCC”),

summary judgment on CBX’s breach of contract claim against it,

denying   CBX’s   cross-motion    for      partial   summary      judgment,   and

denying CBX’s motion to amend its complaint, as well as its

motion to reconsider that ruling.                This matter returns to us

after we vacated the district court’s previous order granting

GCC’s motion to dismiss CBX’s complaint, and remanded the matter

to the district court so it could determine two factual issues

the court found determinative of GCC’s dismissal motion.                      On

remand, the parties engaged in discovery, GCC again moved to

dismiss   CBX’s   complaint   or,     in   the    alternative,     for   summary

judgment, and the district court granted GCC summary judgment.

            In this appeal, CBX asserts that the district court

erred when it granted GCC’s summary judgment motion and denied

its motion for partial summary judgment because CBX argues that

this   court’s    “dispositive      factual      issues”   language      in   its

previous opinion was mere dictum.                According to CBX, it was

unfair for this court to suggest that these were the only issues

necessary   to    determine   CBX’s     case     because   that    “suggestion”

assumed that the Teaming Agreement between the parties was a

valid contract, that the parties’ Subcontract was a “full and

complete document[,]” and that if the Subcontract was valid,

                                       2
that    the    rights    and     obligations        under     the   Subcontract     “were

properly assigned to or novated by GCC[.]”

               CBX also asserts that the district court erred when it

denied its motion to amend its complaint and CBX’s motion for

reconsideration         of     that   ruling      because     CBX   asserts      that    the

district court should have considered CBX’s request under Fed.

R. Civ. P. 15(a)(2) before determining whether good cause for

altering      the    scheduling       order    existed      under    Fed.   R.    Civ.   P.

16(b)(4).       CBX also asserts that the district court erroneously

determined that CBX had not established good cause to modify the

scheduling order.            Considering CBX’s arguments in reverse order,

we affirm the district court’s orders.

               We review a district court’s denial of a motion to

amend    for    abuse     of    discretion.          See    Nourison    Rug      Corp.    v.

Parvizian, 535 F.3d 295, 298 (4th Cir. 2008).                        Although district

courts should freely give leave to amend pleadings “when justice

so   requires[,]”       Fed.     R.    Civ.    P.    15(a),    “after   the      deadlines

provided      by    a   scheduling      order       have   passed,    the   good     cause

standard [of Rule 16] must be satisfied to justify leave to

amend the pleadings[.]”               Nourison Rug, 535 F.3d at 298.              We have

reviewed the record and conclude that the district court did not

abuse its discretion when it denied CBX’s motion to amend its

complaint, and denied CBX’s motion for reconsideration of that

decision.          Moreover, because one panel of this court may not

                                              3
overrule the decision of another panel, we decline CBX’s request

to “revise or clarify [our] ruling” in Nourison Rug.                    See Scotts

Co. v. United Indus. Corp., 315 F.3d 264, 271-72 n.2 (4th Cir.

2002).

            We   also    discern    no   error     in    the   district    court’s

decision    to   grant     GCC   summary      judgment    on   CBX’s    breach    of

contract claim, and deny CBX’s cross-motion for partial summary

judgment.     We review de novo the district court’s decision on a

summary judgment motion.           EEOC v. Xerxes Corp., 639 F.3d 658,

668 (4th Cir. 2011).        Summary judgment is appropriate only where

the moving party “shows that there is no genuine dispute as to

any material fact” and that it is “entitled to judgment as a

matter of law.”        Fed. R. Civ. P. 56(a).

            “The    mere   existence     of    a   scintilla    of     evidence   in

support of the plaintiff’s position will be insufficient” to

defeat the defendant’s summary judgment motion.                        Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).                  Instead, “there

must be evidence on which the jury could reasonably find for the

plaintiff.”      Id.     At the summary judgment stage, the nonmoving

party must come forward with more than “mere speculation or the

building of one inference upon another” to avoid dismissal of

the action.        Othentec Ltd. v. Phelan, 526 F.3d 135, 140 (4th

Cir. 2008) (internal quotation marks and citation omitted); see

also Francis v. Booz, Allen & Hamilton, Inc., 452 F.3d 299, 308

                                         4
(4th Cir. 2006) (“Mere unsupported speculation is not sufficient

to defeat a summary judgment motion if the undisputed evidence

indicates that the other party should win as a matter of law.”).

              In our opinion remanding the matter to the district

court,   we    explicitly      held   that    “both   the    jurisdictional     and

merits inquiries turn on whether the Teaming Agreement was in

effect at the time of the alleged breach.”                   CBX Tech., Inc. v.

GCC Tech., LLC, 457 F. App’x 299, 301 (4th Cir. 2011) (No. 11-

1380) (unpublished).           Thus, after agreeing with the district

court that the Teaming Agreement was expired as of November 9,

2009, we instructed the district court to determine on remand

whether CBX’s work began before that date and, if so, whether a

breach occurred before that date.             Id. at 302.

              The   district    court   did    just   that.        In   its   order

granting      GCC’s   summary    judgment      motion,      the   district    court

determined that based on the “solid factual evidence” submitted

by GCC, and the nearly non-existent evidence submitted by CBX,

although CBX employees began work before November 9, 2009, GCC

and CBX “enjoyed a good relationship through December 2009 —

well after the November 9, 2009, end of the teaming agreement.”

Having determined that no breach occurred before the Teaming

Agreement expired, we conclude that the district court properly

determined that CBX could not state a viable breach of contract

action under the Teaming Agreement.

                                         5
           Based on the foregoing, we affirm the district court’s

orders   granting   GCC     summary     judgment,    denying     CBX    partial

summary judgment, denying CBX’s motion to amend its complaint,

and denying CBX’s motion for reconsideration of the district

court’s order denying its motion to amend.                   We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately   presented    in    the    materials    before    this   Court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        6